Title: To George Washington from Daniel Morgan, 30 October 1797
From: Morgan, Daniel
To: Washington, George



Dear Sir
30th Octr 1797

This will be handed to you by Mr James Welch of greenbryor county who is Desirous to lease your conhaway lands—I am Not acquented with Mr Welsh myself only from History and by sight I Know he is in trade at greenbreor court house, he brought letters from some of my acquintance in augusta wishing me to Introduce him to you by a line.
I set out for congress on Wednesday week, old Robin my old opponant have been Draging me about the Destrict by Notifications taking Depositions for five weeks past. but I believe the old man conceives himself Defeated Now.
I recd a letter from Presley Nevell from Pitsburg  of a very late Date who says by way of P.S. to his letter—that the post had just arrived with the Intelligence that the enhabitants of the Natchees have Declared in fevour of france and hoisted the white flage that the Indians had attact fort recovery but were beaten off with the loss of one Killd & several wounded—I am afraid for ⟨El⟩icott—am also afraid of French Influance. I heve the Honor to be with great Esteem your obedt servt

Danl Morgan

